Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/25/2021, which was received 4/30/2021. Acknowledgement is made to the amendment to claims 1 and 9. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection which was necessitated by amendment is provided below. Applicant Terminal Disclaimer obviates the Double Patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over beyoundaword1-6 (a collection of articles and webpages found in PTO – 892) in view of Aimone et al. (US PG PUB 20140223462).

	In regards to claim 1, Beyoundaword discloses a computer-implemented system to create personalized artwork, including word clouds, for making personalized goods, the system comprising:
an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine (Beyoundaword1), page 1);
wherein each of the plurality of subsystems is configured to manipulate data included in the data store (Beyoundaword4, page 1, data is manipulated to create the random artwork);
wherein the data management engine is configured to receive a plurality of art objects (Beyoundaword4, page 2, different objects create different types of art);
wherein the randomization engine is configured to automatically generate the personalized artwork by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words (Beyoundaword1, page 1, typographic art, personalized art is created with word art on a photo);
wherein the randomization engine is configured to automatically generate a rendering of the personalized artwork (Beyoundaword1, page 1, typographic art, personalized art is created with word art on a photo) and display the rendering on a 
Beyoundaword teaches inputting personalized selections for a word art design and making changes to the word positions, but does not specifically mention wherein the randomization engine is configured to selectively save the rendering of the personalized artwork based upon a save selection by a user; wherein the randomization engine is configured to selectively generate a different rendering of the personalized artwork based upon an edit selection by the user. Aimone teaches wherein the randomization engine is configured to selectively save the rendering of the personalized artwork based upon a save selection by a user; wherein the randomization engine is configured to selectively generate a different rendering of the personalized artwork based upon an edit selection by the user.  (Aimone FIG 4 and 5, and para 0099, “Brain-state information may be most evocative if linked to the time of creation of the content, however, there could be a separation between time of creation and brain-state information. For example, an application may be used to generate content, and then an "enhancement mode" may be triggered where a user may consume the content (read, listen to or view the content for example) and then encode the content with brain-state based enhancement based on the present invention. This separation of time of creation and brain-state based encoding may be desirable where the creation of the content does not occur in real time or near real time for example because content is created iteratively (for example because the creative process is iterative because of the need for editing for example) and therefore generation of emotional context using brain-state information may not result in meaningful emotional context to the content”. It would have wherein the randomization engine is configured to selectively save the rendering of the personalized artwork based upon a save selection by a user; wherein the randomization engine is configured to selectively generate a different rendering of the personalized artwork based upon an edit selection by the user as is taught by Aimone, since this will allow the user to view the word art in an edited manner till the user is satisfied (Beyoundaword5, page 3 first para).
wherein the online shopping engine is configured to process a purchase order for a good including the personalized artwork (Beyoundaword3, page 3, checkout page in ecommerce system); and
wherein the data store is configured to store the selected art objects, the personalized artwork, and the purchase order as personalized purchase information configured to be output to a production device for making the good to include the rendering of the personalized artwork using the personalized purchase information in the data store (Beyoundaword5, page 2, emailed proof is sent to user for proofing during the order process, once proofed the order is completed using stored objects).

In regards to claim 2, the combination of Beyoundaword and Aimone teaches wherein the data management engine is further configured to retrieve from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (Beyoundaword5, pages 1 and 2).

In regards to claim 3, the combination of Beyoundaword and Aimone teaches an art object server configured to be in data communication with the art creation server; wherein the data management engine is further configured to retrieve at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from the art object server (Beyoundaword5, pages 1 and 2)

In regards to claim 4, the combination of Beyoundaword and Aimone teaches wherein the art creation server is configured to be in data communication with a consumer client via a network; and wherein the data management engine is configured to be operated by the consumer client to include in the selected art objects at least one of a custom outline shape, a custom design element, and a custom medium setting (Beyoundaword5, pages 1 and 2).

In regards to claim 5, the combination of Beyoundaword and Aimone teaches wherein the data management engine is further configured to be operated by the consumer client to include in the selected art objects at least one design element including at least one of user-specified text as the selected words and user-specified images, defined as dynamic input (Beyoundaword5, pages 1 and 2).

In regards to claim 6, the combination of Beyoundaword and Aimone teaches wherein the art creation server is configured to be in data communication with a consumer client via a network; and wherein online shopping engine is configured to be operated by the consumer client to purchase the good (Beyoundaword3, checkout).

In regards to claim 7, the combination of Beyoundaword and Aimone teaches wherein the selected art objects further include at least one of a medium setting, an outline shape, and a design element (Beyoundaword4.

In regards to claim 8, the combination of Beyoundaword and Aimone teaches wherein at least one of the selected art objects comprises a photo object (Beyoundaword4, typographic photo art).

In regards to claim 9, the combination of Beyoundaword and Aimone teaches a computer-implemented method to create personalized artwork, including word clouds, for making personalized goods, including the use of an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine with each of the plurality of subsystems being configured to manipulate data included in the data store, the method comprising:
receiving a plurality of art objects with the data management engine; automatically generating the personalized artwork with the randomization engine by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words;
automatically generating, using the randomization engine, a rendering of the personalized artwork and displaying the rendering on a display screen, 
wherein the randomization engine is configured to selectively save the rendering of the personalized artwork based upon a save selection by a user;
wherein the randomization engine is configured to selectively generate a different rendering of the personalized artwork based upon an edit selection by the user
processing a purchase order, using the online shopping engine, for a good including the personalized artwork; and
storing the selected art objects, the personalized artwork, and the purchase order as personalized purchase information in the data store; and
outputting the personalized purchase information from the data store to a production device for making the good to include the rendering of the personalized artwork (see response to claim 1).

In regards to claim 10, Beyoundaword teaches retrieving, using the data management engine, from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (see response to claim 2).

In regards to claim 11, the combination of Beyoundaword and Aimone teaches retrieving, using the data management engine, at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from an art object server in data communication with the art creation server (see response to claim 3).

In regards to claim 12, the combination of Beyoundaword and Aimone teaches wherein the art creation server is configured to be in data communication with a 

In regards to claim 13, Beyoundaword teaches wherein the data management engine is further configured to be operated by the consumer client to include in the selected art objects at least one design element including at least one of user-specified text as the selected words and user-specified images, defined as dynamic input (see response to claim 5).

In regards to claim 14, the combination of Beyoundaword and Aimone teaches operating the online shopping engine by a consumer client, in data communication with the art creation server via a network, to purchase the good (see response to claim 6).

In regards to claim 15, the combination of Beyoundaword and Aimone teaches wherein the selected art objects further include at least one of a medium setting, an outline shape, and a design element (see response to claim 7).

In regards to claim 16, the combination of Beyoundaword and Aimone teaches wherein at least one of the selected art objects comprises a photo object (see response to claim 8).

Discussion of Additional Prior Art
	(i) US PG PUB 20120151341 to Ko teaches Randomly selecting artwork to fill frames of a display.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625